                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

THE FINLEY GROUP AS RECEIVER
FOR INDUSTRIAL PIPING, INC.,
                                                    Case No. 4:15-CV-450-BLW
              Plaintiff,
                                                    MEMORANDUM DECISION
       v.                                           AND ORDER

TAO (MIKE) ZHANG, and DAYI (SEAN)
LIU

              Defendants.


                                    INTRODUCTION

       The Court has before it a motion in limine to exclude the expert testimony of Jodi

Whittaker, filed by plaintiff Industrial Piping Inc., and a motion in limine to exclude the

testimony of Maggie Lyons, filed by defendants Zhang and Liu. The motions are fully

briefed and at issue. For the reasons explained below, the Court will grant the motion to

exclude Whittaker but deny the motion to exclude Lyons.

                              FACTUAL BACKGROUND

       Plaintiff Industrial Piping Inc. (IPI) brings this lawsuit to recover payment for

construction work it performed on a facility for Hoku Materials to produce solar panels.

IPI and Hoku entered into a Master Construction Services Agreement (MCSA) in

October of 2011 setting forth the work that IPI would perform and the payment it would

receive – about $7 million. IPI claims that it performed the work but was never fully

paid, and has sued Hoku’s President (Tao Zhang) and Hoku’s Vice-President for Finance
Memorandum Decision & Order – page 1
(Dayi Liu). Hoku went into bankruptcy and hence is not a party to this lawsuit. The

Second Amended Complaint alleges that Zhang and Liu deceived IPI into performing

work despite knowing that no money existed to pay IPI.

        As part of their case-in-chief, IPI intends to call Maggie Lyons, a CPA and

forensic accountant, to offer expert testimony that Hoku was insolvent when it signed the

MCSA and did not have the working capital at that time to pay IPI. In response,

defendants intend to call Jodi Whittaker, also a CPA, not to challenge conclusions about

solvency or working capital, but instead to apply a Code of Conduct drafted by the

American Institute of Certified Public Accountants (AICPA) to Lyons’ testimony and

opine that Lyons’ testimony violates those standards.

        Both sides have filed motions in limine seeking to exclude the testimony of their

opponent’s expert. The Court will review first the motion as to Lyons and then take up

the motion regarding Whittaker.

                                        ANALYSIS

Lyons

        Maggie Lyons is a CPA with 30 years of experience in accounting and

financial consulting. She is currently the President of Resolve Financial

Group, Inc., and has served as a Chapter 11 Examiner in the U.S. Bankruptcy

Court for the District of Idaho, a receiver in the U.S. District Court for the

District of Oregon, and as a Plan Trustee in the U.S. District Court for the

Eastern District of Washington. She has extensive experience working in

forensic accounting.

Memorandum Decision & Order – page 2
       She was retained by IPI “to evaluate whether at the time Liu and Zhang

caused Hoku to issue the MCSA, Hoku lacked the ability to pay the contractual

amount of [$7.2 million] for the work to be performed by IPI under the

MCSA.” See Report (Dkt No. 114-1). After reviewing Hoku’s financial

documents and other materials, she found that “[w]hen the MCSA was signed,

Hoku was facing significant plant construction cost overruns and massive

amounts of debt without any sources of cash for repayment.” Id. She

summarized her opinion as follows: “[A]t the time Tao (Mike) Zhang signed

the [MCSA] . . . Hoku was unable to pay its debts as they matured, including

the [$7.2 million] agreed price for IPI’s work under Task Orders 1-7.” Id. At

this time, Lyons opined, Hoku was insolvent and did “not have sufficient

working capital to complete its obligations under the (MSCA) and Task Orders

1-7.” Id.

       The defendants complain that Lyons will testify about the state of mind

of Zhang and Liu – that is, that they intended to deceive IPI. But Lyons’ report

says nothing about the state of mind of Zhang or Liu. There is some deposition

testimony where she characterized Zhang’s representations as “untruthful”, but

ultimately she testified that she would “leave it to the attorneys and to the rest

of the process” to determine their intent. See Lyons Deposition (Dkt. No. 98-3)

at pp. 19-20. IPI’s brief represents that she will not testify about the intent,

motivation, or state of mind of Zhang and Liu. See IPI Brief (Dkt. No. 114) at

pp. 16-19. The Court will rely on that representation.

Memorandum Decision & Order – page 3
       Defendants argue, however, that Lyons will go beyond her area of

expertise, and invade the province of the Court and jury, when she attempts to

interpret the MCSA. To resolve this argument, the Court must review the

proposed testimony of Lyons.

       Lyons was retained to evaluate the accuracy of certain representations

made by Hoku in the MCSA. For example, in § 3.9.7, Hoku represents that it

is “financially solvent, able to pay its debts as they mature and has sufficient

working capital to complete its obligations under the Agreement.” Lyons will

testify, based on her study of the financial documents and other material, that

at the time the MCSA was signed, Hoku was not solvent and did not have the

necessary working capital to complete its obligations. To explain her

testimony, Lyons must by necessity explain the meaning of terms like

“solvent” and “working capital.” She will do so not by interpreting the MCSA

but by explaining the meaning generally ascribed to those terms by those in the

accounting field. It remains up to the jury whether the parties attached some

other meaning to those terms in the MCSA. Thus, Lyons is not invading the

province of the Court or jury. Her testimony will be well within her area of

expertise and will be helpful to the jury as these terms are not common or

widely understood by laymen.

       Defendants argue that Lyons’ is not really acting as a forensic

accountant, and that she has relied upon non-financial documents such as board

minutes and emails. But a fair reading of her deposition testimony is that she

Memorandum Decision & Order – page 4
is acting as a forensic accountant, and that she did rely on material that others

in her field typically rely upon.

       Defendants complain that Lyons’ opinions are not transparent and

cannot be rebutted. But she has explained her opinions in great detail in both

her report and deposition testimony. Her testimony about Hoku’s solvency and

working capital are well-documented. The Court cannot find that her opinions

are a black box that would be unfair to defendants.

       Defendants take issue with Lyon’s testimony that defendants “caused”

the MCSA to issue. But this appears to be a minor matter that can be handled

at trial if that testimony is inaccurate.

       Finally, defendants argue that any testimony from Lyons about the

financial condition of Hoku after Zhang signed the MCSA on October 6, 2011,

should be excluded. This is really a relevancy objection and cannot be made in

the abstract. The Court will allow defendants to raise this argument at trial

when confronted with specific testimony, but will deny the motion at this stage

of the proceedings.

Whittaker

       Jodi Whittaker is a CPA who was retained to testify about the Code of

Professional Conduct drafted by the American Institute of Certified Public Accountants

(AICPA). She is the President of Whittaker & Associates, Inc., an accounting firm based

in Boise. She has over 30 years of experience in financial accounting and taxation. In

addition to her CPA, she has a Masters of Taxation, and is a member of the AICPA.

Memorandum Decision & Order – page 5
       Her Rule 26 expert report states that “I am prepared to testify relative to the scope

of the responsibilities of a CPA and to describe the scope of those duties and

responsibilities.” See Exhibit D (Dkt. No. 96-3). More specifically, she is being offered

to rebut the plaintiff’s expert CPA, Maggie Lyons. Whittaker states that she has

reviewed Lyons’ report and is

       prepared to testify regarding the areas within which a CPA is qualified to
       render opinions, as well as the areas and topics which a CPA is not
       qualified to or permitted to render professional opinions. In that regard,
       I am prepared to discuss the restrictions and limitations as defined by a
       CPA’s training, as well as the provisions of the [AICPA] and more
       particularly, the Principles of the Code of Professional Conduct published
       by the [AICPA]. More specifically, I am prepared to testify that it is not
       within a CPA’s training nor is it permitted by the Principles of the Code
       of Professional Conduct for a CPA to opine as regards the motivation or
       state of mind of persons who have prepared financial documents. I am
       prepared to identify and testify concerning the numerous statements and
       opinions in Ms. Lyons’ reports that have violated the Code of
       Professional Conduct and, therefore, in my opinion, are not
       professionally appropriate nor are they valid opinions.

Id. This is a complete statement of Whittaker’s opinions and analysis – her

Rule 26 expert report was a single page letter. In summary, her report states

that the trial testimony of Ms. Lyons will violate AICPA standards governing

the testimony of CPAs. Whittaker’s report does not challenge Lyons’

testimony about Hoku’s financial status, but instead focuses on the application

of AICPA standards to Lyons’ expected testimony. The report contains three

flaws, any one of which is sufficient to warrant exclusion.

       The first is that there is no need for this testimony – IPI has represented

that Lyons will not testify about the intent or state of mind of Zhang and Liu.


Memorandum Decision & Order – page 6
Thus, there is no need for testimony applying the AICPA standards to

testimony regarding intent or state of mind, as Whittaker was prepared to do.

       Second, Whittaker is being offered as an expert on the limits imposed

on CPAs in their trial testimony, and yet nothing in her background qualifies

her as an expert on the application of AICPA standards to trial testimony. Her

professional background as a CPA and the owner of an accounting firm does

not make her an expert on the application of AICPA standards to trial

testimony. See Cabrera v. Cordis Corp., 945 F.Supp. 209 (D.Nev. 1996)

(holding that medical doctor who was board certified in nephrology could not

testify as an expert on brain shunts).

       The third flaw is that Whittaker’s report fails to comply with the

requirement of Rule 26(a)(2)(B) that her report contain “a complete statement

of all opinions the witness will express and basis and reasons for them” along

with the “facts and data considered by the witness in forming them.”

Whittaker’s report merely states that she will “testify concerning the numerous

statements and opinions” in Ms. Lyons’ reports that violate the AICPA

standards. But precisely what “statements and opinions” does she challenge?

And what provisions of the AICPA standards is she relying on to support her

challenges? Without this level of detail, Whittaker’s truncated report sets the

stage for an ambush – her opinions are stated so generally that it is impossible

to prepare any rebuttal. See R.C. Olmstead, Inc. v. CU Interface, LLC, 606

F.3d 262, 271 (6th Cir. 2010) (noting that a Rule 26 report must be complete so

Memorandum Decision & Order – page 7
that “opposing counsel is not forced to depose an expert in order to avoid an

ambush at trial; and moreover the report must be sufficiently complete so as to

shorten or decrease the need for expert depositions and thus to conserve

resources.”).

       For these reasons, the Court will grant the motion in limine filed by IPI

to exclude the testimony of Jodi Whittaker.

Conclusion

       Based on the analysis above, the Court will grant the motion in limine to

exclude the testimony of Jodi Whittaker and deny the motion in limine to

exclude the testimony of Maggie Lyons.

                                    ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion in

limine re Jodi Whittaker (docket no. 96) is GRANTED.

       IT IS FURTHER ORDERED, that the motion in limine re Maggie

Lyons (docket no. 98) is DENIED.



                                                 DATED: November 7, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge



Memorandum Decision & Order – page 8
